Title: From John Adams to Richard Rush, 2 January 1815
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy January 2 1815

Thanks for yours of Dec. 24. I Still entertain hopes that New England will not be forever alienated from the Southern and the middle States, and therefore take with pleasure, the Liberty of introducing Some of our most promising Young Gentlemen.
Mr Gray is on his Travels and Mr George Ticknor. I believe I did not give the latter a Line to you. He has a most amiable Character. He is Said to read Greek Latin French Spanish Italian and German with facility, and to possess Science and Literature in proportion. As the Everetts, the Grays, the Ticknors &c are likely to have much to do in New England, I wish you to have Some early notice of them.
Have you read The Hon. John Taylor’s “Inquiry”? Have you read The Hon. John Randolphs Letter to a late Senator of Massachusetts? I advise you to Study these and the Writings of Calender, Hamilton, Paine, Duane, Ben, Austin and John Lowell, to learn the Art and obtain the Means of reviving Credit and cementing the Union.
I make no Inquiry who was the Penman at Ghent. The five Gentlemen are all able Men; any one of whom could have made the Draught. The course pursued was the same as in all Such cases. The five consulted together. Each expressed his thoughts and made his observations. Some one was desired to put them down in Words and in Order. When this was done, it was reported and Submitted again to the Five each of whom made his Criticisms and Corrections. And it is not fair to distinguish one from the others.
These Negotiations have no tendency to restore the Son to the Arms of his Father or Sons; a consummation most devoutly wished. The Sons are growing Up to Manhood, almost without the Knowledge of Such a Father to their incalculable loss and Misfortune. Oh! Factious Politicks, I wish you all; in Pandæmonium among Miltons fallen Angels; reasoning high on Fate.
Our Privateers are at last flitting out like Grasshoppers. If this had been done three Years ago, We Should not now have been in so “unhappy a Condition.” We have rumors from New Orleans and Newport, but nothing certain.
John Adams